—Order, Supreme Court, New York County (Robert Lippmann, J.), entered February 2, 1999, which granted petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying him line-of-duty accident disability retirement benefits, unanimously affirmed, without costs.
*137Petitioner’s slip and fall on a piece of carbon paper is, as a matter of law, the kind of unexpected event necessary to constitute an accident for disability retirement purposes (see, Matter of Starnella v Bratton, 92 NY2d 836; Matter of McCambridge v McGuire, 62 NY2d 563). Accordingly, the annulment of the determination denying petitioner accident disability retirement benefits should be affirmed. Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.